21-07023-rdd   Doc 117    Filed 08/28/21 Entered 08/28/21 20:36:34   Main Document
                                       Pg 1 of 9



Michael Levine, Esq.
LEVINE & ASSOCIATES, P.C.
15 Barclay Road, Scarsdale, NY 10583
Telephone (914) 600-4288; e-mail: ml@LevLaw.org
Attorneys for Mosdos and Chofetz Chaim Inc.

Kevin Nash, Esq.
GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP
1501 Broadway, 22nd Floor, New York, New York 10036
Telephone (212) 221-5700; e-mail: knash@gwfglaw.com
Attorneys for Rabbi Aryeh Zaks

Tracy L. Klestadt, Esq.
KLESTADT WINTERS JURELLER SOUTHARD & STEVENS, LLP
200 West 41st Street, 17th Floor, New York, NY 10036-7203
Telephone (212) 972-3000; e-mail: tklestadt@klestadt.com
Attorneys for Congregation Radin Development Inc.

UNITED STATES BANKRUPTCY COURT                                 Hearing Date:
SOUTHERN DISTRICT OF NEW YORK                                  August 30, 2021
-----------------------------------------------X               10:00 a.m.
In re:                                         :               Chapter 11
       MOSDOS CHOFETZ CHAIM INC.,                              Case No. 12-23616-rdd
                                      Debtor.  :               Post-Confirmation
-----------------------------------------------X
CONGREGANTS OF MOSDOS CHOFETZ CHAIM INC.
a/k/a KIRYAS RADIN,                             :             Adv. Pro. No. 21-07023-rdd
                               Plaintiff,
                 - against –                    :

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM INC., :
TBG RADIN LLC, SHEM OLAM, LLC, CONGREGATION
RADIN DEVELOPMENT INC., ARYEH ZAKS, BEATRICE    :
WALDMAN ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, ELIYAHU LAYOSH, SAMUEL MARKOWITZ,       :
DEBORAH ZAKS HILLMAN, YOM T. HENIG, STEVEN
GREEN, DANIEL GREEN, ABRAHAM ZAKS and           :
STERLING NATIONAL BANK,
                               Defendants.      :
------------------------------------------------X

        MOVANTS’ RESPONSE TO “REPLY” MEMORANDUM OF LAW OF
                       RESPONDENTS [DE-114]
21-07023-rdd      Doc 117     Filed 08/28/21 Entered 08/28/21 20:36:34            Main Document
                                           Pg 2 of 9



         This memorandum of law is submitted on behalf of Congregation Radin Development Inc.

(“CRDI”), Rabbi Aryeh Zaks (“Rabbi Aryeh”) and Chofetz Chaim Inc. (“CCI”) (collectively,

“Movants”) in response to the purported “reply” memorandum of law [DE-114] of Rabbi Mayer

Zaks (“Rabbi Mayer”), Nachum Brody (“Brody”), Shimon Zaks, Yisroel Hochman, Faigy

Hochman (“Faigy”) and Sima Zaks (“Sima”, and collectively, “Respondents”) and in further

support of the Motion of the Movants for an Order (i) entering monetary judgments against the

Respondents), (ii) assessing actual and punitive damages; and (iii) ordering that a writ of body

attachment be entered for any future violations of the Injunction [DE-65] (the “Motion”). 1

    I.   The Court Need Not Consider or Interpret the Alleged Rules of the Synagogue that
         Allegedly Applied to the Congregation That Held Services on the CRID Property
         Prior to the Sale to CRDI.

         On August 26, 2021, the Respondents submitted what they refer to as a “reply”

memorandum of law, wherein they submitted new arguments and new evidentiary material that

was not presented in the Respondents’ Pre-Trial Memorandum [DE-101] or their previously

designated trial exhibits, e.g. that an unnamed “congregation” that held services on the CRDI

Property prior to the time that the CRDI Property was sold to CRDI had a “unique set of rules for

conduct of its affairs based upon the Rules of Synagogue, Dated May 21, 2000,” and that these

alleged rules are religious in nature and prevent the Court from rendering a decision on the Motion.

Leaving aside that it is wholly inappropriate for the Respondents to submit new arguments and

purported new evidence in an alleged reply brief just mere days before trial, the new arguments

and purported evidence are wholly irrelevant.




1
 Capitalized terms not defined herein shall have the meaning ascribed to such terms in the
Motion.
                                                 2
21-07023-rdd      Doc 117     Filed 08/28/21 Entered 08/28/21 20:36:34              Main Document
                                           Pg 3 of 9



       As set forth in the Movants’ Pre-Trial Memorandum [DE-115], the issues before this Court

are strictly secular. To wit, do CRDI, as the property owner, and CCI, as the lessee of a portion of

the CRDI Property, have authority to determine who has the right to enter onto their private

property, and do any of the Respondents have a right under New York State law to enter onto the

CRDI Property that was not terminated by the Confirmation Order.                 How the unnamed

“congregation” that the Respondents allege holds services on the CRDI Property conducts its

internal affairs has no import in the Court’s analysis, and the Court is not required to interpret any

religious rules or regulations to determine whether to enforce an Injunction and contempt order

that it previously issued. To the extent that there is some purported “defense” raised to the same

based upon a claim that Respondents have some “property” rights to housing units, and

appurtenant rights to other buildings, as a result of purported housing agreements (not a single

executed one of which has been produced in any of their own names), that is strictly a secular

matter involving an interpretation of the Court’s Confirmation Order and the law applicable

thereto. They do not claim to have any such housing occupancy rights as a “religious” matter,

rather they claim (erroneously as a matter of law) that English-language (albeit nonexistent)

agreements grant them such rights. But that is a matter of contract interpretation, i.e., secular law.

       To the extent that there is some claim that Respondents have some First Amendment right

to enter onto and conduct activities on someone else’s private property, the Supreme Court and

New York’s highest Court has repeatedly made it crystal clear that private property rights prevail,

and that a private property owner has the absolute, and constitutionally protected, right to exclude

whomever it wishes from its property (as we conclusively established in the Movants’ Pre-Trial

Memorandum). It is purely a secular legal issue and one that has been already conclusively

determined against Respondents’ “position.”



                                                  3
21-07023-rdd      Doc 117      Filed 08/28/21 Entered 08/28/21 20:36:34             Main Document
                                            Pg 4 of 9



       To the extent that Respondents assert that New York’s Religious Corporations Law

prohibits the Court from determining whether a property owner can exclude persons from its

property and/or whether an Injunction that prohibits entry onto private property can be enforced,

we have established in our responding brief that that “position” is meritless. Whatever the

“motives” of CRDI for excluding persons from its property – whether altruistic or malevolent – it

has an absolute right to do so, and its exercise of that right cannot reasonably be challenged by

persons who claim to want to worship on property that they do to own. This is not a matter of

“forcing” anyone to come before a rabbi that her or she does not wish to come before; each and

every one of the Respondents are free to have Rabbi Mayer (or anyone else) be their religious

leader, and Movants do not seek to have this Court do anything that impedes that right. But, just

as Rabbi Mayer cannot barge into and begin to conduct services in the United Methodist Church

on Madison Avenue in Spring Valley, or the First Baptist Church on Hoyte Street in Spring Valley,

or the Russian Orthodox Church on West Street in Spring Valley, or the Masjid Al-Qadir Mosque

on West Church Street in Spring Valley, without the permission of the owner of those properties,

he cannot engage in such activities on the CRDI Property without CRDI’s permission. Nor can he

reasonably claim that depriving him of the “right” to conduct services at any of those privately-

owned Methodist, Baptist, Russian Orthodox or Masjid places of worship would constitute “state

action” favoring one religious leader over another. He can conduct services anywhere he likes, as

long as it is not on the private property of an entity that prohibits him from entering onto such

property.

       Notably, Rabbi Mayer and certain of the Respondents have changed their story regarding

the identity of the “congregation” that allegedly they are “congregants” of as they lost one litigation

after another. Initially, Rabbi Mayer alleged in December 2019 that the congregation which



                                                  4
21-07023-rdd     Doc 117     Filed 08/28/21 Entered 08/28/21 20:36:34             Main Document
                                          Pg 5 of 9



“conducts religious services, classes and lectures” on the CRDI Property was Mosdos Chofetz

Chaim, Inc. See Declaration of Rabbi Mayer in Support of Mosdos Chofetz Chaim Inc.s’ Motion

to Remand, or in the Alternative, for the Appointment of a Receiver and Temporary Restraining

Order, [Adv. Proc. 20-08949, DE-6-1] at ¶ 2.        Then when Rabbi Mayer, as a purported

representative of Mosdos, and Mosdos lost at trial in Adversary Proceeding 20-08949, the alleged

parties in interest magically transformed into what they claimed to be the separate entity

“Congregants of Mosdos Chofetz Chaim, Inc., also known as Kiryas Radin.” Because their

strategy to make that “name change” to use this Adversary Proceeding to attempt an end run around

this Court’s decision in Adv. Proc. No.: 20-08949 dismissing the complaint filed by Rabbi Mayer

and Mosdos, proved fruitless, certain of the parties in interest then frivolously commenced yet

another matter against CRDI and others (also now pending before this Court under Adv. Pro. 21-

7028) on behalf of “congregants of the synagogue located at 1-60 Kiryas Radin Drive, Spring

Valley, New York”).

       Then, when it became obvious that that action was doomed, they commenced yet a fourth

action, Congregation Radin Development Inc. et al. v. Tom T. Henig et al, Adv. Proc. 21-07030

(“CRDI v. Hennig”), now incredibly claiming that CRDI was the “congregation” that operated on

the CRDI Property, and that they (who were simultaneously suing CRDI in two other Adversary

Proceedings, including this one) were the congregants of, and controlled, CRDI.

       Now mere days before the evidentiary hearing on the Motion, the Respondents, perhaps

rightfully concerned about the inconsistencies regarding the nature of the alleged congregation,

pretend that they are “congregants” only of an unnamed “congregation that holds services on the

Kiryas Radin Campus” and point to twenty-one-year-old alleged “Rules of the Synagogue” that

refer to yet another entity, “Yeshiva Chofetz Chaim of Radin.”



                                               5
21-07023-rdd     Doc 117      Filed 08/28/21 Entered 08/28/21 20:36:34             Main Document
                                           Pg 6 of 9



       It is curious that the Respondents argue now for the first time that the alleged “Rules of the

Synagogue” govern the conspicuously unnamed “congregation” that allegedly currently holds

services on the CRDI Property. It is strange indeed, given that certain of the Respondents,

including Rabbi Mayer and Shimon Zaks, have suggested in CRDI v. Hennig that CRDI is the

congregation that operates on the CRDI Property and that they have the right to enter upon and

use the CRDI Property because they are allegedly members and/or trustees of CRDI. Leaving

aside the farcical nature of those allegations, it is indisputable that CRDI did not even exist until

2019, almost two decades after these purported “rules” were allegedly in force for some entity that

is not part of the case before this Court. The Respondents do not explain how the Rules of the

Synagogue from 2000 that applied to a congregation known as “Yeshiva Chofetz Chaim of Radin”

could possibly govern CRDI, the entity that now owns the subject property (and which

Respondents claimed in CRDI v. Hennig is the entity currently holding services on the CRDI

Property). The Respondents’ new position is diametrically opposed to the position taken in CRDI

v. Hennig (to wit, that they are the members and/or trustees of CRDI and that CRDI is the

congregation that operates on the CRDI Property). But this is not in any way surprising. As the

Court is well aware, Rabbi Mayer has taken inconsistent and contradictory positions throughout

the various stages of litigation that commenced in December 2019.

       But the salient point here is that despite the Respondents’ best efforts to twist and contort

the facts – changing the purported identity of the entity that they claim they are “congregants” of

whenever they believe it is in their strategic interest to do so – who comprises the “congregation”

that uses the CRDI Property is completely irrelevant, as is who they chose as their spiritual leader.

Regardless of the entity that supposedly worships in the CCI Building, and regardless of the

identity of their leader, this remains a strict matter of real property law and this Court need not



                                                 6
21-07023-rdd      Doc 117      Filed 08/28/21 Entered 08/28/21 20:36:34               Main Document
                                            Pg 7 of 9



(and should not) determine either of those structural issues. The Movants are not asking the Court

to install a rabbi, to interpret any rules or regulations of any congregation, or to resolve or otherwise

engage in any dispute regarding the governance or membership of any congregation. The Court

need not delve any further into the facts than whether CRDI and CCI may choose who can enter

onto their private property.

 II.    This Court Has Already Rejected the Respondents’ Argument that the Court Lacks
        Subject Matter Jurisdiction.

        In their “reply,” Respondents allege that the Court lacks subject matter jurisdiction over

this dispute and that they cannot be deemed to have waived that argument. However, the Court

has already determined that is has subject matter jurisdiction to issue the Injunction and the

Contempt Order. On May 25, 2021, the Court entered the modified Injunction, which provides in

part that the Court has jurisdiction under 28 U.S.C. §§ 157(a)-(b) and 1334(b), the confirmed

Chapter 11 Plan in this case and the Court’s Confirmation Order (which provides for the transfer

of the CRDI Property, free and clear), to enter the injunctive relief provided for therein. The

Respondents acknowledged the existence of the Court’s prior finding regarding subject matter

jurisdiction on (i) June 22, 2021, when Rabbi Mayer filed a Statement of Issues to be Presented

and Designation of Items to Be Included in the Record on Appeal [DE-59], wherein he identified

as an issue for appeal whether the Bankruptcy Court improperly ruled that it had subject matter

jurisdiction to issue the Injunction, (ii) June 25, 2021, when Rabbi Mayer argued in his

Memorandum of Law in Support of Motion for Stay Pending Appeal and Temporary Restraining

Order (Civil Action 21-04688-PMH, DE-17] that this Court erroneously ruled that it had subject

matter jurisdiction to issue the Injunction, and (iii) on July 30, 2021 when Rabbi Mayer argued in

the Appellants’ Brief filed in the United States District Court for the Southern District of New

York (Civil Action No: 21-05654-PMH DE-15]) that this Court erred in determining that it had

                                                   7
21-07023-rdd      Doc 117     Filed 08/28/21 Entered 08/28/21 20:36:34              Main Document
                                           Pg 8 of 9



subject matter jurisdiction to issue the Injunction. Thus, that determination is already the “law of

the case,” and remains so unless that determination is reversed on appeal.

       Respondents now claim that they do not contest that CRDI owns the CRDI Property

(notwithstanding that they are contesting that in at least one appeal and at least two adversary

proceedings), but they assert that their right to enter onto the CRDI Property arises from “historical

housing policy and agreements of the Campus, 2 occupancy rights and the appurtenant rights as

fully set forth in the pre-trial memorandum,” which they argue must be adjudicated by a state court.

The Respondents fails to acknowledge or to comprehend that the Movants are asking the Court to

enforce the finding in the Confirmation Order that Mosdos was not a party to any unexpired

executory contracts or leases as of the entry of the Confirmation Order, and to also enforce the free

and clear sale language contained in the Confirmation Order, which provided that CRDI purchased

the CRDI Property free and clear of any and all liens, claims and encumbrances, including any

alleged rights arising from purported expired historical agreements or historical housing policies

of Mosdos, Yeshiva, Chofetz Chaim or Radin or any other congregation that the Respondents

believe existed prior to the sale of the CRDI Property to CRDI.

       For the reasons stated above and, in the Movants’ Pre-Trial Memorandum, the Movants

respectfully submit that the Motion should be granted in its entirety after the evidentiary hearing.




2
   “The Campus” is, apparently, the new “identity iteration” of the shifting entity that they
purportedly are representatives of (i.e., the new “code name” for Mosdos). Of course, there is no
entity called “the Campus,” nor does any such nonentity have any property (or other) rights of any
kind, nor can anyone else have any rights as purported representatives of such nonentity. As Alice
notoriously once said, “curiouser and curiouser.”
                                                  8
21-07023-rdd    Doc 117     Filed 08/28/21 Entered 08/28/21 20:36:34     Main Document
                                         Pg 9 of 9



Dated: August 28, 2021
                                               Respectfully submitted,

                                               LEVINE & ASSOCIATES, P.C.

                                               By:   /s/ Michael Levine
                                                       Michael Levine
                                               15 Barclay Road
                                               Scarsdale, NY 10583
                                               Telephone (914) 600-4288
                                               Facsimile (914) 725-4778
                                               e-mail: ml@LevLaw.org
                                               Attorneys for Defendants Mosdos and CCI

KLESTADT WINTERS JURELLER                      GOLDBERG WEPRIN FINKEL
SOUTHARD & STEVENS, LLP                        GOLDSTEIN LLP

By:   /s/ Tracy L. Klestadt                    By:    /s/ Kevin Nash
        Tracy L. Klestadt                                     Kevin Nash
200 West 41st Street, 17th Floor               1501 Broadway, 22nd Floor
New York, NY 10036-7203                        New York, NY 10036
Telephone (212) 972-3000                       Telephone (212) 221-5700
Facsimile (212) 972-2245                       Facsimile (212) 221-6532
Cell Phone (917) 607-7863                      Cell Phone (516) 330-7107
Email: TKlestadt@Klestadt.com                  Email: knash@gwfglaw.com
Attorneys for CRDI                             Attorneys for Rabbi Aryeh Zaks




                                           9
